

Exhibit 10.24




SEVENTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
(WBCMT 2006-C27 and BACM 2006-4; Loan Nos. 502854528 and 502854529)


THIS SEVENTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Agreement”) is
executed as of the 24th day of March, 2016 (“Execution Date”), to be effective
as of the 1st day of March, 2016 (“Effective Date”), and is entered into by and
between U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED
AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN ITS
INDIVIDUAL CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED
HOLDERS OF WACHOVIA BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2006-C27 (“A-2 Note Holder”), having an
address at c/o Wells Fargo Bank, N.A., Wells Fargo Commercial Mortgage
Servicing, MAC D 1086-120, 550 S. Tryon Street, 14th Floor, Charlotte, North
Carolina 28202, Re: WBCMT 2006-C27; Loan No. 502854528, and WELLS FARGO BANK,
N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF BANC OF AMERICA COMMERCIAL
MORTGAGE INC., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-4
(“A-1 Note Holder”), having an address at c/o Wells Fargo Bank, N.A., Wells
Fargo Commercial Mortgage Servicing, MAC D 1086-120, 550 S. Tryon Street, 14th
Floor, Charlotte, North Carolina 28202, Re: BACM 2006-4; Loan No. 502854529 (A-1
Note Holder and A-2 Note Holder, collectively “Lender”); and the entities set
forth on the attached Exhibit A, each a Delaware limited liability company
(collectively “Borrower” and each an “Individual Borrower”), having an address
at c/o BlueLinx Corporation 4300 Wildwood Parkway, Atlanta, Georgia 30339, and
ABP MD (BALTIMORE) LLC, a Delaware limited liability company (“Maryland Loan
Guarantor”), having an address at c/o BlueLinx Corporation 4300 Wildwood
Parkway, Atlanta, Georgia 30339.


PRELIMINARY STATEMENT
A.On or about June 9, 2006 (the “Loan Origination Date”), the entities set forth
on Exhibit B attached hereto, each a Delaware limited liability company
(“Original Borrower”), Maryland Loan Guarantor, and German American Capital
Corporation, a Maryland corporation (“Original Lender”) entered into the Loan
and Security Agreement dated June 9, 2006 (“Loan Agreement”) pursuant to which
Original Lender loaned to Original Borrower the sum of $295,000,000 (“Loan”),
with respect to the Property, which such Loan is evidenced or secured by, among
others, the Loan Documents. For all purposes, this Agreement shall constitute a
Loan Document after the Effective Date.
B.    The Loan Documents, except for Amended and Restated Notes A-1 and A-2,
were assigned, and Amended and Restated Note A-2 (“Note A-2”) was endorsed, to
Wachovia Bank, National Association, then to Wells Fargo Bank, N.A., as Trustee
for the Registered Holders of Wachovia Bank Commercial Mortgage Trust,
Commercial Mortgage Pass-Through Certificates, Series 2006-C27, then to Bank of
America, N.A. as successor Trustee for the Registered Holders of Wachovia Bank
Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series
2006-C27, and then to Lender, and Amended and Restated Note A-1 (“Note A-1”) was
endorsed to Wachovia Bank, National Association and then to Wells Fargo Bank,
N.A., as Trustee for the Registered Holders of Banc of America Commercial
Mortgage, Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-4.
Lender is the holder of the Security Instrument and has authority to enter into
this Agreement.
C.    The Loan Agreement has been amended by that certain First Amendment to
Loan and Security Agreement dated December 17, 2008, that certain Second
Amendment to Loan and Security Agreement dated December 30, 2008, that certain
Third Amendment to Loan and Security Agreement dated May 22, 2009, that certain
Fourth Amendment to Loan and Security Agreement dated February 18, 2011, that
certain Fifth Amendment to Loan and Security Agreement dated July 12, 2011; that
certain Sixth Amendment to Loan and Security Agreement dated December 30, 2011;
that certain Seventh Amendment to Loan and Security Agreement dated December 30,
2011; that certain Eighth Amendment to Loan and Security Agreement dated March
20, 2012; that certain Ninth Amendment to Loan



--------------------------------------------------------------------------------



and Security Agreement dated March 21, 2012; that certain Tenth Amendment to
Loan and Security Agreement dated March 27, 2012; that certain Eleventh
Amendment to Loan and Security Agreement dated September 19, 2012; that certain
Twelfth Amendment to Loan and Security Agreement dated September 19, 2012; that
certain Thirteenth Amendment to Loan and Security Agreement dated September 13,
2013; that certain Fourteenth Amendment to Loan and Security Agreement dated
November 26, 2013; that certain Fifteenth Amendment to Loan and Security
Agreement dated May 16, 2014; and that certain Sixteenth Amendment to Loan and
Security Agreement dated on or about March 4, 2106.
D.    Lender, Borrower and Maryland Loan Guarantor have agreed to modify the
Loan Documents on the terms and conditions set forth in this Agreement.
In consideration of $10.00 paid by each of the Parties (as hereinafter defined)
to the other, the mutual covenants set forth below, and other good and valuable
consideration, receipt and sufficiency of which are acknowledged, the Parties
agree as follows:
ARTICLE 1
DEFINITIONS


The terms set forth below have the meaning ascribed to them for purposes of this
Agreement. Other capitalized terms contained in this Agreement shall have the
meanings assigned to them herein. Any capitalized terms utilized in this
Agreement and not defined in this Agreement shall have the meanings set forth in
the Loan Documents.
1.1    “Borrower Signatory” means Shyam K. Reddy, Senior Vice-President and
General Counsel of Borrower and Maryland Loan Guarantor.
1.2    “Collateral” means any and all real and personal property described in
any of the Loan Documents as security for Borrower’s and, as applicable,
Maryland Loan Guarantor’s obligations under the Loan, including, without
limitation, the Property.
1.3    “Debtor Proceeding” means any proceeding for relief, protection,
reorganization, liquidation, dissolution or similar relief for debtors under any
present or future local, state, federal or other insolvency law or laws
providing relief for debtors.
1.4    “Guarantor” means BlueLinx Holdings Inc., a Delaware corporation.
1.5    “Indebtedness” means the total amount described in Section 2.2(b) plus
all other amounts that may subsequently be due from Borrower to Lender under the
Loan Documents, this Agreement, and at law or in equity, including advances made
by any Servicer, together with any interest thereon. The term “Indebtedness”
also includes any and all other interest, advances, debts, obligations and
liabilities of Borrower and, as applicable, Maryland Loan Guarantor under the
Loan Documents or this Agreement, whether voluntary or involuntary, however
arising, including, without limitation, advances made by a Servicer together
with any interest thereon, and administrative charges.
1.6    “Joinder” means the Joinder by and Agreement of Guarantor attached to
this Agreement.
1.7    “Lender Parties” means, collectively, Lender, Trustee, Servicer, all
subsidiaries, parents and affiliates of Lender, Trustee and Servicer, and each
of the foregoing parties’ predecessors in interest, and each and all of their
respective past, present and future partners, members, managers, certificate
holders, officers, directors, shareholders, employees, agents, contractors,
representatives, participants and heirs and each and all of the successors and
assigns of each of the foregoing.
1.8    “Modification Documents” means collectively this Agreement and any and
all documents executed in connection herewith.



--------------------------------------------------------------------------------



1.9    “Note” means collectively Note A-1 and Note A-2.
1.10     "Party” means any, and “Parties” means all, of the signatories to this
Agreement.
1.11    “Servicer” shall include Wells Fargo Bank, N.A. (“Master Servicer”) and
LNR Partners, LLC (“Special Servicer”), and any and all other parties appointed
and/or serving as servicers of the Loan.
1.12    ”Trustee” means, collectively, U.S. Bank, National Association, and
Wells Fargo Bank, N.A.
ARTICLE 2
ACKNOWLEDGMENTS, WARRANTIES AND REPRESENTATIONS


Borrower and Maryland Loan Guarantor (as applicable) acknowledge, warrant,
represent and agree as follows as of the Execution Date and the Effective Date:
2.1    Authority of Borrower and Maryland Loan Guarantor. Each Borrower is a
duly organized and validly existing limited liability company in good standing
under the laws of the State of Delaware and each Borrower, as applicable to the
state in which it owns Property, is qualified to transact business in such
state. Maryland Loan Guarantor is a duly organized and validly existing limited
liability company in good standing under the laws of the State of Delaware and
Maryland Loan Guarantor is qualified to transact business in the State of
Maryland. The signatory executing this Agreement on behalf of each Borrower and
on behalf of Maryland Loan Guarantor (“Borrower Signatory”) is the vice
president and secretary of each Borrower and Maryland Loan Guarantor. Borrower
Signatory, acting alone without the joinder of any other members, managers or
officers of Borrower or Maryland Loan Guarantor or any other party, has the
power and authority to execute and deliver the Modification Documents on behalf
of and to duly bind Borrower and Maryland Loan Guarantor under this Agreement
and the Modification Documents. The execution and delivery of, and performance
under, this Agreement and the Modification Documents by Borrower and Maryland
Loan Guarantor has been duly and properly authorized pursuant to all requisite
company action of each Borrower and Maryland Loan Guarantor and does not and
will not (x) violate any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to Borrower or Maryland Loan Guarantor or each Borrower’s or
Maryland Loan Guarantor’s certificates of formation or articles of organization,
limited liability company or operating agreement, or any other organizational
document of Borrower or Maryland Loan Guarantor or (y) result in a breach of or
constitute or cause a default under any indenture, agreement, lease or
instrument to which Borrower or Maryland Loan Guarantor is a party or by which
the Property may be bound or affected.
2.2    Status of Loan.
(a)    Loan Documents. The Loan Documents constitute valid and legally binding
obligations of Borrower and, as applicable, Maryland Loan Guarantor and are
enforceable against Borrower and, as applicable, Maryland Loan Guarantor and the
Property in accordance with their terms. The Modification Documents do not
constitute the creation of a new debt or the extinguishment of the debt
evidenced by the Loan Documents, nor will they in any way affect or impair the
liens and security interests created by the Loan Documents, which Borrower and,
as applicable, Maryland Loan Guarantor acknowledge to be valid and existing
liens and security interests in the Property. Borrower and, as applicable,
Maryland Loan Guarantor agree that the lien and security interests created by
the Loan Documents continue to be in full force and effect, unaffected and
unimpaired by the Modification Documents or any collateral described in
financing statements filed in connection with the Loan Documents and that said
liens and security interests shall so continue in their perfection and priority
until the debt secured by the Loan Documents is fully discharged.
(b)    Loan Figures. After payment of the March 1, 2016 Loan payment and prior
to the implementation of the modifications contained in this Agreement, (i) the
outstanding principal balance of Note A-1 is $79,693,910.64 and the outstanding
principal balance of Note A-2 is $79,693,910.64 (collectively, the “Principal



--------------------------------------------------------------------------------



Balance”). Lender has incurred $38,937.79 in expenses in connection with this
modification (the “Lender’s Expenses”), which Lender’s Expenses are to be paid
by Borrower to Lender on the Execution Date.
(c)    Transfer of Interests. No holder of a direct or indirect beneficial
ownership interest in Borrower or Maryland Loan Guarantor has assigned,
transferred, pledged or otherwise disposed of all or any part of its beneficial
ownership interests in Borrower or Maryland Loan Guarantor since the Loan
Origination Date except for the pledges contemplated in Section 4.9 hereof.
(d)    Representations in Loan Agreement, Security Instrument and Other Loan
Documents. The representations and warranties contained in the Loan Agreement,
Security Instrument and the other Loan Documents are true and correct in all
material respects as of the Execution Date and the Effective Date as if made on
such dates, except to the extent such representations and warranties may be
subject to change in the ordinary course of Borrower’s or, as applicable,
Maryland Loan Guarantor’s business (to the extent permitted by the Loan
Documents). To the best of Borrower’s and, as applicable, Maryland Loan
Guarantor’s knowledge, no representation or warranty of Borrower and, as
applicable, Maryland Loan Guarantor in this Agreement or of Guarantor in the
Joinder contains any untrue statement of material fact or intentionally omits to
state a material fact necessary in order to make such representations and
warranties not misleading in any material respect in light of the circumstances
under which they are made. Any breach by Borrower, Maryland Loan Guarantor or
Guarantor of any of the representations, warranties or covenants set forth
herein or the Joinder, after expiration of all applicable notice and cure
periods, shall constitute an Event of Default under the Loan Documents.
2.3    No Bankruptcy Intent. None of Borrower, Maryland Loan Guarantor or
Guarantor (collectively, “Borrower Parties”) has been a party to any Debtor
Proceeding within ten (10) years prior to the Effective Date. No Borrower Party
has any intent to (a) file a voluntary petition with any bankruptcy court of
competent jurisdiction or be the subject of any petition under the Bankruptcy
Code; (b) be the subject of any order for relief issued under the Bankruptcy
Code; (c) file or be the subject of any petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any present or future federal or state act or law relating to
bankruptcy, insolvency, or other relief for debtors; (d) seek or consent to or
acquiesce in the appointment of any trustee, receiver, conservator, liquidator
or assignee for the benefit of creditors; or (e) be the subject of any order,
judgment, or decree entered by any court of competent jurisdiction approving a
petition filed against such party in connection with any Debtor Proceeding.
2.4    Financial Statements. The financial statements of Borrower, Maryland Loan
Guarantor and Guarantor previously delivered by Borrower to Lender in connection
with this Agreement (the “Financial Statements”) are true, complete and accurate
in every material respect and accurately represent, respectively, the financial
condition and business operations of Borrower, Maryland Loan Guarantor and
Guarantor and the income and expenses related to the Property, as of the date
thereof. The Financial Statements have been prepared in accordance with the
requirements of the Loan Documents applied on a consistent basis throughout the
period involved. There has not been any material adverse change between the
dates of last 10-Q Report filed by Guarantor with the Securities and Exchange
Commission and the Effective Date. Borrower and Maryland Loan Guarantor
acknowledges that the most recent Financial Statements have been provided to
Lender to induce Lender to enter into this Agreement and are being relied upon
by Lender for such purposes.
2.5    Status of the Property.
(a)    Title to Property and Legal Proceedings. There are no: (a) pending or
threatened suits, judgments, arbitration proceedings, administrative claims,
executions or other legal or equitable actions or proceedings against Borrower,
Maryland Loan Guarantor or the Property, (b) liens, mortgages (other than the
Security Instrument), claims of lien or other encumbrances, except for the
Permitted Encumbrances, against the Property which could reasonably have a
material adverse effect on Borrower, Maryland Loan Guarantor or the Property, or
(c) pending or threatened condemnation proceedings or annexation proceedings
affecting the Property, nor any agreements to convey any portion of the
Property, or any rights thereto to any person or entity not disclosed in this
Agreement, including, without limitation, any government or governmental agency
(other than with respect to the release contemplated by



--------------------------------------------------------------------------------



the Sixteenth Amendment to Loan and Security Agreement). Borrower, and, as
applicable, Maryland Loan Guarantor agree to reimburse, indemnify and hold
Lender harmless from and against any and all liabilities, judgments, costs,
claims, damages, penalties, expenses, losses or charges (including, but not
limited to, all legal fees and court costs) which may now or in the future be
undertaken, suffered, paid, awarded, assessed or otherwise incurred as a result
of or arising out of any breach of any of the representations or warranties made
in this Section (the “Title Indemnification Costs”).
(b)    Compliance with Laws. Borrower and, as applicable, Maryland Loan
Guarantor have not received any written notice from any governmental entity
claiming that Borrower, Maryland Loan Guarantor or the Property is not presently
in compliance with any laws, ordinances, rules and regulations bearing upon the
use and operation of the Property, including, without limitation, any notice
relating to building, zoning, environmental, life safety, wetlands, or
handicapped accessibility laws, codes or regulations. All permits, licenses or
other evidences of authority to use and operate the Property as it is presently
being operated and as contemplated by the Loan Documents are current, valid and
in full force and effect.
(c)    Taxes. All real estate taxes, personal property taxes, sales taxes and
similar liabilities, assessments or expenses currently due and payable with
respect to the Property have been fully and timely paid or are being contested
in accordance with the provisions of Section 7.3 of the Loan Agreement.
2.6    Continuity of Representations. The representations and warranties
contained in this Agreement are true and correct in all material respects as of
the Execution Date and the Effective Date and will survive the termination of
this Agreement by the passage of time or otherwise. Borrower and, as applicable,
Maryland Loan Guarantor reaffirms and confirms the truth and accuracy of all
representations and warranties set forth in the Loan Documents as if made on the
Effective Date, except to the extent such representations and warranties may be
subject to change in the ordinary course of Borrower’s or, as applicable,
Maryland Loan Guarantor’s business (to the extent permitted by the Loan
Documents).
ARTICLE 3
COVENANTS OF BORROWER AND MARYLAND LOAN GUARANTOR
Borrower and, as applicable, Maryland Loan Guarantor covenant and agree with
Lender that:
3.1    Compliance with Loan Documents. Borrower and, as applicable, Maryland
Loan Guarantor agree to comply with and be bound by all the terms, covenants and
agreements, conditions and provisions set forth in the Loan Documents, as
modified pursuant to this Agreement and the other Modification Documents.
3.2    Notice of Proceedings. Borrower and, as applicable, Maryland Loan
Guarantor shall notify Lender in writing, promptly after acquiring knowledge,
either directly or through any agent, of the institution of any suit,
administrative proceeding, adversary proceeding or other legal proceedings which
may materially affect the operations, financial condition, title or business of
the Property or the transactions contemplated by this Agreement.
3.3    Release and Covenant Not To Sue. In consideration of Lender’s agreement
to the terms of this Agreement, Borrower, Maryland Loan Guarantor and Guarantor,
by execution of the Joinder, on behalf of themselves and their partners,
members, officers, directors, shareholders, and trustees and each of their
respective successors and assigns, waive, remise, release, acquit, satisfy and
forever discharge all of Lender Parties, from any and all manner of debts,
accountings, bonds, warranties, representations, covenants, promises, contracts,
controversies, agreements, liabilities, obligations, expenses, damages,
judgments, executions, actions, claims, counterclaims, demands, defenses,
setoffs, and causes of action of any kind or nature whatsoever, at law or in
equity, known or unknown, either now accrued or subsequently maturing, which any
of them now has or hereafter can, shall or may have by reason of any matter,
cause or thing, from the beginning of the world to and including the later of
the Execution Date and the Effective Date, and arising out of or relating to (a)
the Loan, (b) the Loan Documents, (c) the Indebtedness, (d) the Property, and
(e) any other agreement or transaction between Borrower, Maryland Loan Guarantor
and/or Guarantor and any of Lender Parties concerning matters arising out of or
relating to the items set forth in subsections (a) - (d) above. Borrower,



--------------------------------------------------------------------------------



Maryland Loan Guarantor, by execution of the Joinder, on behalf of themselves
and their partners, members, officers, directors, shareholders, and trustees and
each of their respective heirs, successors and assigns, covenant and agree never
to institute or cause to be instituted or continue prosecution of any suit or
other form of action or proceeding of any kind or nature whatsoever against any
of Lender Parties by reason of or in connection with any of the foregoing
matters, claims or causes of action.
3.4    Bankruptcy. In the event that any of Borrower Parties shall take any
action constituting a Debtor Proceeding, and such action causes Lender to seek
necessary or appropriate relief, Lender shall thereupon be entitled to and
Borrower and Maryland Loan Guarantor irrevocably consent to (a) the relief from
any automatic stay imposed by Section 362 of Bankruptcy Code, or otherwise, on
or against the exercise of the rights and remedies otherwise available to Lender
as provided in this Agreement with respect to the Property and as otherwise
provided by law, and Borrower and Maryland Loan Guarantor hereby irrevocably
waive any right to object to such relief, and (b) an order from the bankruptcy
court prohibiting Borrower’s and, as applicable, Maryland Loan Guarantor’s use
of all “cash collateral” (as defined in Section 363 of the Bankruptcy Code). The
provisions of this Section shall survive the termination of this Agreement.
3.5    Modification Fees. Borrower shall pay Lender non-refundable modification
fees (collectively, “Modification Fees”) as follows:
(a)    First Modification Fee. A first modification fee in the total amount of
$1,593,878.21 (the “First Modification Fee”), which is 1.0% of the Principal
Balance, shall be deemed earned by Lender and due to Lender on the Execution
Date and payable simultaneously with each Property Release under the terms of
Section 2.3.4 of the Loan Agreement, as amended by this Agreement. At the time
of each such Property Release, Borrower shall pay a portion of the First
Modification Fee in the amount of 1% of the Net Sale Proceeds (as defined
below). To the extent that the First Modification Fee has not been paid in full
from Property Releases by July 1, 2017 (the “First Performance Date”) and
provided there has been no Event of Default after the Effective Date to and
including the First Performance Date, such failure shall not constitute an Event
of Default and Borrower shall pay the remaining unpaid balance of the First
Modification Fee from Property Releases after the First Performance Date. Upon
any Event of Default after the Effective Date, the remaining unpaid balance of
the First Modification Fee shall be payable in full. Borrower acknowledges and
agrees that the First Modification Fee shall be deemed earned by Lender and due
to Lender on the Execution Date notwithstanding the date(s) upon which Borrower
is to pay the First Modification Fee and the date upon which Borrower ultimately
pays the Indebtedness, and shall not be applied by Lender at any time to reduce
the Indebtedness.
(b)    Second Modification Fee. A second modification fee in the total amount of
1.5% of the then outstanding principal balance of the Loan as of the First
Performance Date (the “Second Modification Fee”) shall be deemed earned by
Lender and due to Lender on the First Performance Date and payable
simultaneously with each Property Release after the First Performance Date. At
the time of each such Property Release, Borrower shall pay a portion of the
Second Modification Fee at the amount of 1% of the Net Sale Proceeds. To the
extent that the Second Modification Fee has not been paid in full from Property
Releases by July 1, 2018 (the “Second Performance Date”) and provided there has
been no Event of Default after the First Performance Date, such failure shall
not constitute an Event of Default and Borrower shall pay the remaining unpaid
balance of the Second Modification Fee from Property Releases after the Second
Performance Date. Upon any Event of Default after the First Performance Date,
the remaining unpaid balance of the Second Modification Fee shall be payable in
full. Borrower acknowledges and agrees that the Second Modification Fee shall be
deemed earned by Lender and due to Lender on the First Performance Date,
notwithstanding the date(s) upon which Borrower is to pay the Second
Modification Fee and the date upon which Borrower ultimately pays the
Indebtedness, and shall not be applied by Lender at any time to reduce the
Indebtedness.
(c)    Third Modification Fee. A third modification fee in the total amount of
2.0% of the then outstanding principal balance of the Loan as of the Second
Performance Date (the “Third Modification Fee”) shall be deemed earned by Lender
and due to Lender on the Second Performance Date and payable simultaneously with
each Property Release after the Second Performance Date. At the time of each
such Property Release, Borrower shall pay a portion of the Third Modification
Fee at the amount of 1% of the Net Sale Proceeds. To the extent that the Third



--------------------------------------------------------------------------------



Modification Fee has not been paid in full from Property Releases by July 1,
2019 (the “Extended Maturity Date”) and provided there has been no Event of
Default after the Second Performance Date, such failure shall not constitute an
Event of Default and Borrower shall pay the remaining unpaid balance of the
Third Modification Fee simultaneously with payoff of the Indebtedness. Upon any
Event of Default after the Second Performance Date, the remaining unpaid balance
of the Third Modification Fee shall be payable in full. Borrower acknowledges
and agrees that the Third Modification Fee shall be deemed earned by Lender and
due to Lender on the Second Performance Date, notwithstanding the date(s) upon
which Borrower is to pay the Third Modification Fee and the date upon which
Borrower ultimately pays the Indebtedness, and shall not be applied by Lender at
any time to reduce the Indebtedness.
(d)    Source of Payment. The First Modification Fee, the Second Modification
Fee and the Third Modification Fee (individually and collectively, the
“Modification Fee”) shall be paid from Property Releases only to the extent that
Net Sale Proceeds from such Sale(s) is equal to or greater than the Minimum
Release Price for such Release Property. If Net Sale Proceeds from any Sale(s)
is less than the Minimum Release Price for such Release Property (and agreed to
by Lender in accordance with Section 4.6(a) below), the portion of the
Modification Fee to be paid upon such Sale(s) shall accrue and shall be paid by
Borrower from Net Sale Proceeds from future Sales for which the Net Sales
Proceeds exceed the Minimum Release Price; provided, however, that (i) any
accrued and unpaid First Modification Fee must be paid in full in any event by
the First Performance Date, (ii) any accrued and unpaid Second Modification Fee
must be paid in full in any event by the Second Performance Date, and (iii) any
accrued and unpaid Third Modification Fee must be paid in full in any event by
the Maturity Date. In no event shall the Indebtedness be deemed paid in full
until the Modification Fees have been paid in full. Notwithstanding anything to
the contrary contained herein, at the closing of a sale of any Release Property,
Borrower shall have the right but not the obligation to direct any Net Sale
Proceeds in excess of the sum of (1) the Minimum Release Price and (2) any
Modification Fees then due and payable (including but not limited to the portion
of the Modification Fee due and owing as a result of the subject Sale) to the
payment of any Modification Fee that has been earned but is not yet due and
payable..
3.6    Payment of Transaction Costs and Expenses. Borrower shall pay all
reasonable costs incurred in connection with the preparation, negotiation,
execution and delivery of the Modification Documents, including, without
limitation (the “Transaction Expenses”): (a) the legal fees and disbursements of
Lender’s general counsel, Bilzin Sumberg Baena Price & Axelrod LLP, and Lender’s
local counsel, if applicable; (b) all recording costs, taxes, transfer taxes,
documentary stamps and other charges, costs and fees due upon the recording of
assignments of the Loan Documents to Lender, if not previously recorded, and
upon the recording of this modifications of the Security Instrument, if required
by Lender (the “Security Instrument Modification”); (c) the costs of updating
Lender’s policies of title insurance insuring the Security Instrument to a
current date and endorsing such policies (collectively, the “Title
Endorsements”) to (i) change the effective date to the date of recording of the
Security Instrument Modifications; (ii) change the name of the insured to
Lender; (iii) show no additional exceptions to Schedule B of said title
insurance policy except as approved by Lender in writing and (iv) provide such
other coverage as may be requested by Lender; (d) the costs of obtaining and
delivering to Lender tax, municipal violation, UCC records, judgment and
bankruptcy searches in the State and in the local jurisdictions where the
Property is located (the “Searches”), each satisfactory to Lender; and (e)
certificates of good standing issued by the applicable Secretary of State for
all Borrower Parties (the “Certificates of Good Standing”). The Transaction
Expenses shall be paid by Borrower simultaneously with the execution of this
Agreement. To the extent invoices for any loan modification related expenses are
received after the execution of this Agreement, Borrower shall reimburse Lender
for such amounts within ten (10) Business Days of demand therefor. Borrower
acknowledges and agrees that Lender shall not apply any of the Transaction
Expenses at any time to reduce the Indebtedness.
3.7    Additional Documents. Simultaneously with the Execution Date or such
later date as provided in a Post-Closing Agreement with respect to Searches and
Title Endorsements, Borrower shall deliver or cause to be delivered to Lender
the Title Endorsements, the Searches, the Certificates of Good Standing and such
affidavits, indemnities, certificates and legal opinions, and all other
instruments and agreements provided for under this Agreement regarding among
other things formation and authorization of Borrower Parties and enforceability
of the Modification Documents, as may be requested by Lender.



--------------------------------------------------------------------------------



3.8    Further Assurances. Borrower and Maryland Loan Guarantor shall execute
and deliver to Lender such agreements, instruments, documents, financing
statements and other writings as may be reasonably requested from time to time
by Lender to perfect and to maintain the perfection of Lender’s security
interest in and to the Property and to consummate the transactions contemplated
by or in the Loan Documents and this Agreement.
ARTICLE 4
MODIFICATIONS
4.1    Maturity Date. The Maturity Date of the Note is extended to the Extended
Maturity Date, i.e., July 1, 2019.
4.2    Principal Paydown Performance Requirements. Borrower shall be required to
pay to Lender a minimum of $60,000,000 in principal in the aggregate from
Property Releases or other sources no later than the First Performance Date (the
“First Principal Paydown Performance Requirement”), and any failure to meet the
First Principal Paydown Performance Requirement shall be an Event of Default
under the Loan Documents. Borrower shall be required to pay a minimum of
$115,000,000 in principal in the aggregate (including the $60,000,000 in the
preceding sentence) from Property Releases or other sources no later than the
Second Performance Date (the “Second Principal Paydown Performance
Requirement”), and any failure meet the Second Principal Paydown Performance
Requirement shall be an Event of Default under the Loan Documents. In the event
that one or more Individual Properties are the subject of Approved Contract(s)
(as defined below) on or before the First Performance Date or the Second
Performance Date, as applicable, and the anticipated Net Sale Proceeds from the
Sales under such Approved Contract(s) can be reasonably expected to result in
Borrower meeting the First Principal Paydown Performance Requirement or the
Second Principal Paydown Performance Requirement, as applicable, then the First
Performance Date or the Second Performance Date, as applicable, shall be
extended by a period of three (3) months (the “Principal Paydown Performance
Extension”). No Principal Paydown Performance Extension shall apply to the
Extended Maturity Date. All principal paydowns made in accordance with this
Agreement shall be paid without the imposition of any Yield Maintenance Premium.
4.3    Date of Payments. Borrower acknowledges and agrees that any payment of
the Indebtedness permitted by the Loan Documents, as amended hereby, or
otherwise accepted by Lender must be made on, but not before or after, a Payment
Date (or if accepted by Lender after maturity the day of the month that would
have been a Payment Date if prior to maturity), provided, however, if Borrower
desires to make any payment of the Indebtedness permitted by the Loan Documents,
as amended hereby, or otherwise accepted by Lender on any other date of a month,
Borrower may do so provided that, in such event, the term “Indebtedness” shall
include interest on the unpaid principal balance being paid at the interest rate
then in effect through and including the Payment Date of the next month in which
payment is made, which is the date on which such payment shall be credited to
the Indebtedness.
4.4    Monthly Payments. Commencing on the Effective Date and continuing on each
and every Payment Date thereafter until the Maturity Date, monthly payments of
principal due under the terms of the Note shall be suspended such that Borrower
shall pay to Lender monthly payments consisting of interest in arrears accruing
during the entire Interest Period ending immediately prior to such Payment Date
on the outstanding principal balance of the Loan at the rate of 6.35% per annum.
In the event of (a) an Event of Default under the terms of the Loan Documents
after the Effective Date or (b) any payment default under or Acceleration (as
defined below) of the ABL/FILO Loans (as defined below), which payment default
under and Acceleration shall, in any and each event and for the avoidance of
doubt, constitute Events of Default under the Loan Documents, the suspension of
monthly payments of principal shall terminate such that, absent an acceleration
of the Loan under the terms of the Loan Documents, Borrower shall pay to Lender
monthly payments consisting of principal and interest calculated in accordance
with the terms of the Note. The outstanding principal balance of the Loan and
all accrued and unpaid interest thereon and all other fees and sums then payable
under the terms of the Loan Documents shall be due and payable in full on the
Maturity Date. “Acceleration” of the ABL/Loans shall mean any event or
circumstance resulting in all of amounts due under or with respect to the
ABL/FILO Loans becoming then immediately due and payable. “ABL/FILO Loans” shall
mean the loans and financial accommodations made on or about August 4, 2006 to
Master Lessee by Wells Fargo Bank, National Association successor by merger to
Wachovia Bank, National Association, successor by merger to Congress Financial
Corporation,



--------------------------------------------------------------------------------



as administrative and collateral agent for the Second Lien Lenders and for the
Bank Product Providers (as defined below), as holder of the second lien position
against the assets of Master Lessee, together with various financial
institutions, Wells Fargo Capital Finance, LLC, and Bank of America, N.A., as
joint lead arrangers for the credit facility, Regions Bank, as sole syndication
agent for the credit facility, Bank of America, N.A., Wells Fargo Capital
Finance, LLC, and JPMorgan Chase Bank, N.A., as documentation agents, Master
Lessee, BlueLinx Services Inc., a Georgia corporation, and BlueLinx Florida LP,
a Florida limited partnership, BlueLinx Florida Holding No. 1 Inc., a Georgia
corporation and BlueLinx Florida Holding No. 2 Inc., a Georgia corporation,
pursuant an Amended and Restated Loan and Security Agreement.
4.5    LCR Deterioration Reserve Account. Borrower and Lender agree that
immediately prior to the effectiveness of this Modification Agreement, a Low LCR
Cash Sweep Period is currently in effect. Borrower acknowledges Lender had the
right, as set forth in the Loan Documents, and that Lender exercised its right
prior to the Effective Date to apply an amount equal to $8,174,979.88 from funds
in the LCR Deterioration Reserve Account, one-half (1/2) to Note A-1 and
one-half (1/2) to Note A-2, without the imposition of any Yield Maintenance
Premium. Promptly after the Effective Date, Lender shall release the remaining
sum of $3,100,000.00 in the LCR Deterioration Reserve Account to Borrower. As of
the Effective Date, the Low LCR Cash Sweep Period shall end and shall only
hereafter occur in the event of (a) an Event of Default under the terms of the
Loan Documents after the Effective Date or (b) any Acceleration of the ABL/FILO
Loans.
4.6    Property Releases.
(a)    Amended Definitions. “Release Price” shall hereafter mean one hundred
percent (100%) of the greater of (i) the Minimum Release Prices set forth on the
attached Exhibit C (the “Minimum Release Prices”) and (ii) the Net Sale Proceeds
(as defined below) for the subject Release Property. In the event that Net Sale
Proceeds from any Sale is less than the Minimum Release Price for such Release
Property, Lender may, in its reasonable discretion, agree to accept the Net Sale
Proceeds in lieu of the Release Price.
(b)    New Definitions. The following new definitions shall apply to this
Section:
(i)    “Approved Contract” shall mean a fully executed and complete contract for
sale and purchase for a Sale entered into by the applicable Borrower or, as
applicable, Maryland Loan Guarantor or owner of Borrower or, as applicable,
Maryland Loan Guarantor with a bona fide arms-length unrelated third party
purchaser which is not an Affiliate of Borrower after Borrower or, as
applicable, Maryland Loan Guarantor has actively and continuously marketed and
sought to sell the Release Property through a third party broker that is not an
Affiliate of Borrower and that is experienced in selling assets similar to the
Release Property in the same market as the Release Property in a manner intended
to maximize recovery on the Loan by including a Gross Sale Price which
represents the fair market value of the Release Property. In no event shall any
of the Net Sale Proceeds under an Approved Contract be paid to anyone other than
the applicable Borrower or Maryland Loan Guarantor. In addition to the
foregoing, Lender may approve as an “Approved Contract” in its sole and absolute
discretion a contract for sale and purchase for a Sale (1) with an Affiliate or
(2) that is the result of an unsolicited bid from a bona fide arms-length
unrelated third party purchaser which is not an Affiliate of Borrower.
(ii)    “Gross Sales Price” shall mean the actual gross sales price for a
Release Property upon a Sale.
(iii)    “Net Sale Proceeds” shall mean the actual Gross Sales Price as set
forth in an Approved Contract, minus only the actual costs of (i) any sales
commission due to brokers that are not an Affiliate of Borrower (provided the
commission shall not exceed the customary sales commission due with respect to
the sale of similar property in the area in which the Release Property is
located), (ii) title insurance expenses, (iii) reasonable attorneys’ fees and
costs expressly relating to the closing of the Release Property, (iv) transfer
taxes, (v) recording fees, and (vi) other normal and customary closing costs,
all only to the extent expenses paid by Borrower or, as applicable, Maryland
Loan Guarantor under the Approved Contract and approved by Lender in its sole
and absolute discretion (such amount to be deducted from the Gross Sales Price
in order to calculate Net Sale Proceeds, the “Sale Deduction



--------------------------------------------------------------------------------



Amount”). The Sale Deduction Amount shall not include prorations for rent and
other income, real estate taxes that are reimbursed by tenants, operating
expenses, security deposits and other revenues and expenses of the Release
Property that are adjusted between the parties. The Sale Deduction Amount shall
be set forth on the closing statement executed by the applicable Borrower or, as
applicable, Maryland Loan Guarantor and the purchaser under the Approved
Contract. The preliminary closing statement reflecting the Gross Sales Price and
items comprising the Sale Deduction Amount as preliminarily computed shall be
submitted to Lender for its review and approval, in Lender’s sole and absolute
discretion, of the calculation of Net Sale Proceeds no less than five (5)
Business Days prior to closing of the Sale, with the final closing statement to
be submitted to Lender for its final review and approval, in Lender’s sole and
absolute discretion, of the calculation of Net Sale Proceeds no less than two
(2) Business Days prior to closing of the Sale.
(iv)    “Sale” shall mean the sale of any Release Property or the sale of 100%
of the ownership interests in the Borrower or, as applicable, Maryland Loan
Guarantor that is the owner of a Release Property.
(c)    Property Release Notice. Section 2.3.4(a) of the Loan Agreement is
amended to require that Property Release Notices be given no later than thirty
(30) days prior to the date of such desired Property Release. In addition,
simultaneously with delivering any Property Release Notice to Lender, Borrower
shall deliver to Lender the contract for the subject Sale for approval of such
contract as an Approved Contract. Simultaneously with providing the contract to
Lender for its approval as an Approved Contract, Borrower shall deliver to
Lender evidence satisfactory to Lender that the contract qualifies to meet the
definition of Approved Contract, including, without limitation, demonstration of
the full marketing plan and process that resulted in the contract, including all
marketing materials and lists of parties to which the marketing materials were
delivered (to the extent such lists are practical and if not practical a
description of the parties to which same were delivered) and parties that made
offers, including the terms of such offers and all best and final offers
received for the Release Property. The Property Release Notice shall include a
certification by Borrower that all of the materials delivered by Borrower to
Lender under the preceding sentence are true and complete in all material
respects such that Lender can determine, in its sole and absolute discretion,
utilizing that information and other information available to Lender, that above
marketing requirements were satisfied. Lender shall have ten (10) Business Days
of its receipt of a Property Release Notice and related contract to approve or
disapprove in its sole and absolute discretion the marketing process.
Notwithstanding the foregoing, a proposed contract other than a Sale with an
Affiliate that provides for Net Sale Proceeds in excess of the Minimum Release
Price for such Release Property shall be an Approved Contract.
(d)    Sale Delivery. Section 2.3.4(h) of the Loan Agreement is amended to
require Borrower or, as applicable, Maryland Loan Guarantor to deliver at the
time of closing of any Sale a certification signed by a senior executive officer
of such entity that the provisions of Section 2.3.4, as modified by this
Agreement, have been satisfied in connection with such Sale.
4.7    Master Lease. Section 5.1.21 is hereby amended to require that the Master
Lease shall have a term extending at least through July 1, 2024. As a condition
to Lender’s agreement to this Agreement, Borrower and Maryland Loan Guarantor
shall deliver to Lender amendments to the Master Lease setting for the extension
of the term as required in the preceding sentence and to the SNDA confirming
that the SNDA extends to the amendment to the Master Lease and including updated
estoppel representations acceptable to Lender.
4.8    Full Recourse. Section 18.1.2(f), (g), (h) and (i) are hereby amended to
delete the words “any actual out-of-pocket loss, damage, cost, expense,
liability, claim and any other obligation incurred by or on behalf of Lender
arising out or in connection with” at the beginning of each such Subsection and
to insert in lieu thereof the words “full recourse for the Indebtedness and all
other obligations of Borrower and Maryland Loan Guarantor to Lender under the
Loan Documents upon”. Sections 18.1.2(e) is hereby amended to delete the words
“any actual out-of-pocket loss, damage, cost, expense, liability, claim and any
other obligation incurred by or on behalf of Lender arising out or in connection
with” at the beginning of each such Subsection, to insert in lieu thereof the
words “full recourse for the Indebtedness and all other obligations of Borrower
and Maryland Loan Guarantor to Lender under the Loan Documents upon” and to add
the following at the end of such section: “and one or more Borrowers or Maryland
Loan Guarantor is substantively consolidated with any person or entity (other
than another Borrower or Maryland Loan Guarantor) who is a debtor in a Debtor
Proceeding over the objection of Lender.



--------------------------------------------------------------------------------



4.9    AFL/FILO Loans. As a condition to Lender’s execution of this Agreement,
Lender shall receive a first priority pledge of 100% of the equity in each
Borrower and Maryland Loan Guarantor and Lender shall consent to a second
priority pledge of 100% of the equity in each Borrower and Maryland Loan
Guarantor with respect to the ABL/FILO Loans and there shall be certain
modifications made to the ABL/FILO Loans, all of which shall be subject entirely
to the terms of an intercreditor agreement executed and delivered by and between
Lender and the holders of the ABL/FILO Loans simultaneously with the execution
of this Agreement, all in form and substance acceptable to Lender in its sole
and absolute discretion. Simultaneously with the delivery to the holders of the
ABL/FILO Loans of projections for the immediately succeeding thirteen (13)
weeks, Borrower shall deliver such projections to Lender.
4.10    Personal to Borrower and Maryland Loan Guarantor. The terms of this
Agreement shall be personal to Borrower and Maryland Loan Guarantor and shall
not be assumable in connection with any sale, assignment or transfer of the
Property or in and Maryland Loan Guarantor inure to the direct or indirect
benefit to any transferee in connection with any sale, assignment or transfer of
direct or indirect interests in Borrower and Maryland Loan Guarantor. Borrower,
Maryland Loan Guarantor and Guarantor, by execution of the Joinder, acknowledges
and agrees that from and after the Effective Date, none of Borrower, Maryland
Loan Guarantor, Guarantor or any party acting through or on behalf of them will
have any right or ability to cause the Loan or any part thereof to be assumed by
or benefit any another person or entity. For the avoidance of doubt, any
transfers permitted under the Loan Documents without Lender consent shall no
longer be permitted. Any violation of the foregoing shall be an Event of Default
under this Agreement and the Loan Documents
4.11    No Subordinate or Mezzanine Financing. Borrower, Maryland Loan Guarantor
and Guarantor, by execution of the Joinder in form and substance attached
hereto, acknowledge and agree that Borrower and Maryland Loan Guarantor shall
have no right to obtain any subordinate or mezzanine financing of any kind with
respect to the Property or interests in Borrower or Maryland Loan Guarantor at
any time prior to the Loan being paid and the Property released from the lien of
the Security Instrument. All references in the Loan Documents to any permitted
subordinate financing and/or mezzanine financing shall be deleted and of no
further force or effect.
4.12    Guarantor. As a condition to Lender’s execution of this Agreement,
Guarantor shall execute and deliver to Lender, simultaneously with the execution
of this Agreement, the Joinder in form and substance attached hereto.
4.13    UCC Financing Statements. Borrower and Maryland Loan Guarantor hereby
grant and confirm unto Lender a first lien priority security interest in all
Collateral to the maximum extent permitted by the Uniform Commercial Code, as
may have been amended subsequent to the making of the Loan. Borrower and
Maryland Loan Guarantor hereby further consent to the filing of any financing
statements or Uniform Commercial Code forms required to be filed in the
applicable states or any other filing office (collectively “Filings”) in order
to perfect said interest and, notwithstanding anything contained in any of the
Loan Documents to the contrary, in accordance with the Uniform Commercial Code,
as amended subsequent to the making of the Loan, said Filings may be made by
Lender without the consent or signature of Borrower or Maryland Loan Guarantor.
4.14    Amendment to Loan Agreement, Security Instrument and Other Loan
Documents. As used in the Loan Agreement, the Security Instrument and the other
Loan Documents, the term “Note” shall mean the Note for the Loan, as the same
has been amended hereby and as the same may hereafter be amended, modified,
extended or renewed from time to time.
4.15    References to Note, Loan Agreement, Security Instrument and Loan
Documents. All references to the Note, Loan Agreement, Security Instrument and
Loan Documents in the Loan Documents for the Loan shall mean and refer to the
Note, Loan Agreement, Security Instrument and other Loan Documents for the Loan,
all as modified by the terms of this Agreement and any subsequent modifications,
renewals or replacements thereof.



--------------------------------------------------------------------------------



ARTICLE 5
EVENTS OF DEFAULT; REMEDIES


5.1    Events of Default. Each of the following shall constitute an additional
Event of Default under the Loan Documents. The reference to Events of Default
contained in this Section shall not be deemed exclusive and, notwithstanding
Section 6.15 of this Agreement, shall not supersede all other Events of Default
contained in the Loan Documents.
(a)    Action against Lender Parties. If any Borrower Party shall file or
institute against any of Lender Parties any lawsuit, complaint, administrative
claim, adversary proceeding or other legal action, directly or indirectly,
relating to the Loan or the Property.
5.2    Lender’s Rights upon Occurrence of Event of Default.
(d)    Upon the occurrence of an Event of Default after the Effective Date,
Lender shall immediately be entitled, without further notice to any Borrower
Parties to exercise any or all of Lender’s rights and remedies under this
Agreement and the Loan Documents, in equity and at law (all of such rights and
remedies being cumulative), including, but not limited to and as determined by
Lender in its sole discretion, demanding immediate payment of the entire
Indebtedness, commencing proceedings seeking appointment of a receiver
(“Receiver”) for the Property and/or the other Collateral, with or without, at
Lender’s discretion, the power, among other things, to market, sell and convey
the Property, at Lender’s option (“Receivership Proceedings”), exercising any
assignment of leases and rents (whether or not involving the appointment of a
Receiver) (“ALR Exercise”), causing Borrower and, as applicable, Maryland Loan
Guarantor to market, sell and convey the Property, severing the Note and other
Loan Documents, commencing or, if already commenced, completing foreclosure
proceedings against Borrower, Maryland Loan Guarantor, the Property and/or the
other Collateral, whether by stipulation to judicial action or non-judicial
power of sale, if applicable (“Foreclosure Proceedings”) or taking title to the
Property and/or the other Collateral by consensual deed in lieu of foreclosure
(“Deed in Lieu of Foreclosure”), and enforcing the Guaranty (any of same and
collectively, “Lender’s Enforcement Actions”).
(e)    Upon the occurrence of an Event of Default after the Effective Date:
(v)    it is the express intent of Borrower Parties and Lender that Lender shall
acquire possession of and title to the Property and the other Collateral at the
earliest possible date, with full cooperation of Borrower Parties and without
any action by any Borrower Parties of any kind or nature whatsoever, either
directly or indirectly, to delay, oppose, challenge, impede, obstruct, hinder,
enjoin or otherwise interfere with Lender or any of Lender’s Enforcement Actions
(any of same, “Interfere”).
(vi)    Borrower Parties shall cooperate and comply with the exercise by Lender
of any and all of Lender's rights and remedies against Borrower Parties with
respect to the Loan, the Loan Documents, this Agreement, the Property and the
other Collateral, in equity and at law, including, without limitation, any
Lender Enforcement Actions.
(vii)    Borrower Parties agree to waive and do hereby waive and release any and
all defenses and other rights they may otherwise have to contest an Event of
Default occurring after the Effective Date and Lender’s Enforcement Actions,
provided, however Borrower may raise good faith defenses in any Lender's
Enforcement Actions provided that Borrower prosecutes such defense diligently
and in good faith and a court of competent jurisdiction does not ultimately find
that the defense was not made in good faith.
5.3    Severance of Loan Documents. Upon the occurrence of an Event of Default
after the Effective Date, Lender shall have the unrestricted right at any time
and from time to time in its sole and absolute discretion to sever Note A-1 and
Note A-2 and the other Loan Documents into one or more separate notes,
mortgages, deeds of trust, and other security documents (“Severed Loan
Documents”) in such denominations and priorities as Lender shall determine in
its sole and absolute discretion for purposes of evidencing and enforcing its
rights and remedies provided



--------------------------------------------------------------------------------



hereunder. Borrower Parties shall cooperate in all reasonable respects with
Lender hereunder. Borrower Parties’ cooperation obligation shall continue until
Note A-1 and Note A-2 have been repaid in full. Borrower and, as applicable,
Maryland Loan Guarantor shall execute and deliver to Lender from time to time,
promptly after the request of Lender, a severance agreement, replacement notes,
replacement mortgages or deeds of trust, modifications to the Security
Instrument and such other documents as Lender shall request to effect the
severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower and Maryland Loan Guarantor hereby
absolutely and irrevocably appoint Lender as their true and lawful attorney,
coupled with an interest, in their name, place and stead to make and execute all
documents necessary or desirable to effect the aforesaid severance, Borrower and
Maryland Loan Guarantor ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such documents
under such power until three (3) Business Days after notice has been given to
Borrower and Maryland Loan Guarantor by Lender of Lender’s intent to exercise
its rights under such power. Borrower shall be obligated on demand to pay
Lender’s costs and expenses incurred in connection with the preparation,
execution, recording or filing of the Severed Loan Documents and same shall
constitute a part of the Indebtedness if not paid by Borrower upon such demand.
5.4    Stipulation to Receivership and Foreclosure.
(a)    Without limiting Section 5.2 of this Agreement, upon the occurrence of an
Event of Default after the Effective Date and demand by Lender with respect to
any Receivership Proceedings and/or Foreclosure Proceedings, Borrower and, as
applicable, Maryland Loan Guarantor will execute and deliver to Lender a joint
or agreed stipulation, consent or similar documentation appropriate for the
jurisdiction in which the Property is located for entry of an order appointing a
Receiver (collectively, a “Stipulation”), which provides for the entry of an
order appointing a Receiver (“Receivership Order”), if required by Lender, and a
final and non-appealable judgment of foreclosure (the “Foreclosure Judgment”),
as well as, if required by Lender, specifying the total amount of the
Loan.  Upon execution and delivery of a Stipulation by Borrower and, as
applicable, Maryland Loan Guarantor, Lender may immediately proceed in
accordance with the Stipulation to have the Receivership Order entered and/or
the Foreclosure Judgment entered, and Borrower Parties shall fully cooperate
with Lender to effect entry of the Receivership Order and the Foreclosure
Judgment.    
(b)    Except as may be required by applicable law or the applicable court, the
absence of Borrower and, as applicable, Maryland Loan Guarantor from any hearing
(in chambers or in open court) which may be conducted to consider Lender’s
application to obtain a Receivership Order or a Foreclosure Judgment or the
exercise by Lender of any other right or remedy, under this Agreement and/or the
Loan Documents shall not in any way limit Lender’s right to obtain or enforce a
Receivership Order and/or a Foreclosure Judgment or to exercise any such other
rights and remedies.
(c)    None of Borrower Parties has any right (all such rights being waived) to
collaterally attack any Receivership Order or a Foreclosure Judgment to make any
attempts to open or otherwise challenge by any means whatsoever any Receivership
Order or Foreclosure Judgment.
(d)    Each of Borrower Parties has waived and does waive any and all rights to
require that Lender proceed in any particular order in connection with Lender's
enforcement of other rights and remedies under this Agreement and/or the Loan
Documents.  
5.5    Conveyance Documents. Upon the occurrence of an Event of Default after
the Effective Date and in connection with a Foreclosure Judgment, or a Deed in
Lieu of Foreclosure, Borrower and, as applicable, Maryland Loan Guarantor shall
execute and deliver to Lender or its designee all documents necessary to convey
to Lender or its designee all ownership and development rights with respect to
the Property, including, without limitation, a special warranty deed or its
equivalent, all applicable state and local transfer forms and bulk sales
releases required in connection with such a conveyance, owner’s affidavits and
other customary affidavits and certificates, including tax withholding
certificates, a bill of sale, an assignment and/or other conveyance documents
necessary to transfer, convey and assign all leases, any service contracts for
which Lender or its designee agrees to accept an assignment, all tangible and
intangible, real and personal and mixed property used, useable or intended to be
used in connection with the ownership,



--------------------------------------------------------------------------------



management and/or use of the Property,, and such documents and instruments,
including, without limitation, evidence of the authority of Borrower and, as
applicable, Maryland Loan Guarantor to convey the Property to Lender or its
designee and the good standing of Borrower and, as applicable, Maryland Loan
Guarantor, as Lender, its designee or the title company insuring title to the
Property may determine are necessary to issue to Lender or its designee an
owner’s title insurance policy insuring the fee simple title to the Property,
subject only to the Permitted Encumbrances. As further consideration of and as a
material inducement to Lender to enter into this Agreement, Borrower and, as
applicable, Maryland Loan Guarantor shall not Interfere with or oppose Lender in
and hereby consents to any (i) action to quiet title, if any, which may be
instituted by Lenders and/or any title company on behalf of Lender to perfect
its right, title and interest in the Property, and (ii) Lender or its designee
substituting into any condemnation proceedings with respect to the Property, if
any.
5.6    Property Materials. If following an Event of Default after the Effective
Date a sheriff’s, clerk’s or trustee’s deed for the Property is issued to Lender
or its designee pursuant to a judicial or trustee’s sale, or if Lender or its
designee acquires the Property by Deed in Lieu of Foreclosure or otherwise,
promptly upon request by such acquiring party, Borrower and, as applicable,
Maryland Loan Guarantor shall deliver and/or pay to Lender or its designee the
following (to the extent in its possession) as to all or any portion of the
Property acquired by Lender or its designee: (i) possession of the Property,
(ii) the originals (or true and correct copies, if the originals are not
available) of all guaranties and warranties given with respect to all or any
portion of the Property or any improvement located thereon which Borrower and,
as applicable, Maryland Loan Guarantor has in its possession, (iii) the
originals (or true and correct copies, if the originals are not available) of
all service contracts and management agreements then in effect with respect to
the Property, (iv) the originals (or true and correct copies, if the originals
are not available) of all plans, specifications, working drawings and surveys of
or relating to the Property or to the construction of the buildings and related
improvements located thereon, (v) the originals (or true and correct copies, if
the originals are not available) of all governmental consents, approvals,
licenses, permits, certificates of occupancy, zoning approvals, building permits
and similar documents relating to the Property, (vi) copies of all books and
records in any way relating to the Property, (vii) the balance of any funds in
any security deposit accounts and any and all other tenant security deposits,
and any and all advance rentals or similar fees, if any, (viii) the originals
(or true and correct copies, if the originals are not available) of all termite
or other inspection reports, bonds, warranties and guaranties relating to the
Property, (ix) any and all income from the Property received by or on behalf of
Borrower and, as applicable, Maryland Loan Guarantor and then being held by or
on behalf of Borrower and, as applicable, Maryland Loan Guarantor; (x) true and
correct copies of all certificates, binders and policies of insurance relating
to the Property, (xi) the originals (or true and correct copies, if the
originals are not available) of all contracts and agreements with contractors,
architects, engineers, surveyors and others relating to all or any portion of
the Property, (xii) the originals (or true and correct copies, if the originals
are not available) of all tenant leases and occupancy agreements affecting all
or any portion of the Property, (xiii) all leasing and other files, books and
records with respect to all or any portion of the Property, and (xiv) any
bankruptcy claims relating to any current or former tenant of the Property, duly
assigned to Lender or its designee.
5.7    Cooperation Covenants. The covenants and agreements of Borrower Parties
contained in Sections 5.2, 5.3 and 5.4 of this Agreement shall be referred to as
the “Cooperation Covenants”. Borrower Parties shall be subject to recourse
liability for the full Indebtedness and all other obligations of Borrower and,
as applicable, Maryland Loan Guarantor to Lender under the Loan Documents upon
any failure of any Borrower Parties after an Event of Default occurring after
the Effective Date to comply with, or any attempt by any Borrower Parties after
an Event of Default occurring after the Effective Date to Interfere with
Borrower Parties’ compliance with, the Cooperation Covenants.
ARTICLE 6
MISCELLANEOUS
6.1    Survival of Provisions. Except as expressly otherwise provided, the
covenants, acknowledgments, representations, agreements and obligations in this
Agreement shall survive the payment in full of the Loan.
6.2    No Limitation of Remedies. No right, power or remedy conferred upon or
reserved to or by Lender in this Agreement is intended to be exclusive of any
other right, power or remedy conferred upon or reserved to or by Lender under
this Agreement, the Loan Documents or at law. Each and every remedy shall be
cumulative and concurrent,



--------------------------------------------------------------------------------



and shall be in addition to each and every other right, power and remedy given
under this Agreement, the Loan Documents or now or subsequently existing in
equity or at law.
6.3    No Waivers. Except as otherwise expressly set forth in this Agreement,
nothing contained in this Agreement shall constitute a waiver of any rights or
remedies of Lender under the Loan Documents, in equity or at law. No delay or
failure on the part of any Party in the exercise of any right or remedy under
the Loan Documents or this Agreement shall operate as a waiver, and no single or
partial exercise of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy. No action or forbearance
by any Party contrary to the provisions of the Loan Documents or this Agreement
shall be construed to constitute a waiver of any of the express provisions. Any
Party may in writing expressly waive any of such Party’s rights under this
Agreement or the Loan Documents without invalidating this Agreement or the Loan
Documents.
6.4    Successors or Assigns. Whenever any Party is named or referred to in this
Agreement, the heirs, executors, legal representatives, successors,
successors-in-title and assigns of such Party shall be included. All covenants
and agreements in this Agreement shall bind and inure to the benefit of the
heirs, executors, legal representatives, successors, successors-in-title and
assigns of the Parties, whether so expressed or not.
6.5    Construction of Agreement. Each Party acknowledges that it has
participated in the negotiation of this Agreement. No provision of this
Agreement shall be construed against or interpreted to the disadvantage of any
Party by any court or other governmental or judicial authority by reason of such
Party having or being deemed to have structured, dictated or drafted such
provision. Borrower and Maryland Loan Guarantor at all times have had access to
or the right to access to an independent attorney in the negotiation of the
terms of and in the preparation and execution of this Agreement and the
Modification Documents. Borrower and, as applicable, Maryland Loan Guarantor
hereby acknowledge that Lender’s counsel is not representing Borrower or
Maryland Loan Guarantor or any interests of Borrower or Maryland Loan Guarantor
in connection with this Agreement or any other matter and that, unless Borrower
and Maryland Loan Guarantor are represented by counsel, Borrower and Maryland
Loan Guarantor has made the informed decision to not consult with an attorney of
Borrower’s choice prior to the execution of this Agreement and the Modification
Documents. Borrower has had the opportunity to review and analyze this Agreement
for a sufficient period of time prior to execution and delivery. No
representations or warranties have been made by or on behalf of Lender, or
relied upon by Borrower, pertaining to the subject matter of this Agreement,
other than those set forth in this Agreement. All prior statements,
representations and warranties, if any, are totally superseded and merged into
this Agreement, which represents the final and sole agreement of the Parties
with respect to the subject matters of this Agreement. All of the terms of this
Agreement were negotiated at arm’s length, and this Agreement was prepared and
executed without fraud, duress, undue influence or coercion of any kind exerted
by any of the Parties upon the others. The execution and delivery of this
Agreement is the free and voluntary act of Borrower and Maryland Loan Guarantor.
6.6    Invalid Provision to Affect No Others. If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement or any related
transaction at the time performance of such provision shall be due, shall
involve transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity. If any clause or provision
operates or would prospectively operate to invalidate this Agreement, in whole
or in part, then such clause or provision only shall be deemed deleted, as
though not contained, and the remainder of this Agreement shall remain operative
and in full force and effect.
6.7    Usury. This Agreement and all other agreements made by Borrower relating
directly or indirectly to the Indebtedness are expressly limited so that in no
event or contingency whatsoever shall the amount of interest received, charged
or contracted for by Lender exceed the highest lawful amount of interest
permissible under the laws of the State. If, under any circumstances whatsoever,
performance of any provision of the Note, the other Loan Documents or this
Agreement, at the time performance of such provision shall be due, shall result
in the highest lawful rate of interest permissible under the laws of the State
being exceeded, then ipso facto, the amount of interest received, charged or
contracted for by Lender shall be reduced to the highest lawful amount of
interest permissible under the laws of the State, and if for any reason
whatsoever, Lender shall ever receive, charge or contract for, as interest, an
amount which would be deemed unlawful, such amount of interest deemed unlawful
shall be applied to principal



--------------------------------------------------------------------------------



(whether or not due and payable) or refunded to Borrower (if all principal has
been paid) and not to the payment of interest.
6.8    Indemnity. Borrower agrees to indemnify and hold harmless Lender from any
liabilities, costs, expenses (including attorneys and paralegal fees at all
tribunal levels) or claims of the State or any other governmental agency for
documentary stamps, transfer taxes or recordation taxes, recording fees,
intangible taxes and any interest or penalties thereon which may be or become
due in connection with (a) the execution, delivery or recording of this
Agreement or (b) the transactions contemplated by this Agreement.
6.9    Notices. Any and all notices, elections, approvals, consents, demands,
requests and responses (“Communications”) permitted or required to be given
under this Agreement or the Loan Documents shall not be effective unless in
writing, signed by or on behalf of the Party giving the same, and sent by hand
delivery or overnight courier service (such as Federal Express), to the Party to
be notified at the address of such Party set forth below or at such other
address within the continental United States as such other Party may designate
by notice specifically designated as a notice of change of address and given in
accordance with this Section. Any Communications shall be effective upon the
earlier of their receipt or three days after mailing in the manner indicated in
this Section. Receipt of Communications shall occur upon actual delivery but if
attempted delivery is refused or rejected, the date of refusal or rejection
shall be deemed the date of receipt. Any Communication, if given to Lender, must
be addressed as follows, subject to change as provided above:
Wells Fargo Bank, N.A.
Wells Fargo Commercial Mortgage Servicing
MAC D 1086-120
550 S. Tryon Street, 14th Floor
Charlotte, North Carolina 28202
Re: WBCMT 2006-C27; Loan No. 502854528 and
BACM 2006-4; Loan No. 502854529
With a copy to:
LNR Partners, LLC
1601 Washington Avenue, Suite 700
Miami Beach, Florida 33139
Attn:    Director of Loan Asset Management
Re: WBCMT 2006-C27; Loan No. 502854528 and
BACM 2006-4; Loan No. 502854529


And:


Bilzin Sumberg Baena Price & Axelrod LLP
1450 Brickell Avenue, Suite 2300
Miami, Florida 33131
Attn: Marjie C. Nealon, Esq.


and, if given to Borrower or Maryland Loan Guarantor, must be addressed as
follows, notwithstanding any other address set forth in the Loan Documents to
the contrary, subject to change as provided above:


Borrower / Maryland Loan Guarantor
c/o BlueLinx Corporation
4300 Wildwood Parkway
Atlanta, Georgia 30339
Attn: Shyam K. Reddy, SVP, General Counsel & Corporate Secretary
[The following for information purposes only:]



--------------------------------------------------------------------------------



Telephone: 770-221-2502
Facsimile: 770-953-7008
Email: Shyam.Reddy@BlueLinxCo.com


With a copy to:


King & Spalding LLP
1180 Peachtree Street, 31st Floor
Atlanta, Georgia 30309
Attn: Sarah Robinson Borders, Esq.
[The following for information purposes only:]
Telephone: 404-572-3596
Facsimile: 404-572-5100
Email: sborders@kslaw.com


6.10    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York and any applicable law of the
United States of America. The terms and conditions of Section 19.3 of the Loan
Agreement are hereby incorporated herein by this reference, with the same force
and effect as if set forth herein in their entirety.
6.11    Future Negotiations. Borrower and Maryland Loan Guarantor acknowledge
and agree that (i) Lender has no obligation whatsoever to discuss, negotiate or
to agree to any restructuring of the Loan, or any modification, amendment,
restructuring or reinstatement of the Loan Documents or to forbear from
exercising its rights and remedies under the Loan Documents, except as expressly
provided in this Agreement; (ii) if there are any future discussions among
Lender, Borrower and Maryland Loan Guarantor concerning any such restructuring,
modification, amendment or reinstatement, then no restructuring, modification,
amendment, reinstatement, compromise, settlement, agreement or understanding
with respect to the Loan, the Loan Documents, the Property or any aspect
thereof, shall constitute a legally binding agreement or contract or have any
force or effect whatsoever unless and until reduced to writing and signed by
authorized representatives of the Parties; and (iii) Borrower Parties shall not
assert or claim in any legal proceedings or otherwise that any such agreement
exists except in accordance with the terms of this Section.
6.12    Relationship of Parties. The Parties do not intend by this Agreement to
create a partnership or a joint venture. Neither this Agreement nor any of the
payments herein or in the Note to be made by either Borrower or Lender shall
constitute, or shall be deemed or construed to constitute, Lender a “mortgagee
in possession” of the Property or in any manner liable for any goods or services
delivered or provided with respect to the Property or in any manner liable to
any third parties. The relationship of Lender to Borrower is that of “lender”
and “borrower” and the Parties acknowledge and agree that the obligations of
Lender and Borrower set forth herein are not intended to benefit and should not
be relied on by third parties.
6.13    Headings. The headings of the articles, sections and subsections of this
Agreement are for the convenience of reference only, are not to be considered a
part of this Agreement and shall not be used to construe, limit or otherwise
affect this Agreement.
6.14    Modifications. The terms of this Agreement may not be changed, modified,
waived, discharged or terminated orally, but only by an instrument or
instruments in writing, signed by the Party against whom the enforcement of the
change, modification, waiver, discharge or termination is asserted. Except as
modified by this Agreement, the Loan Documents shall remain unmodified and in
full force and effect.
6.15    Conflicts. To the extent that the provisions of this Agreement or the
other Modification Documents conflict with the provisions in any Loan Document,
the provisions of this Agreement and the other Modification Documents shall
control.



--------------------------------------------------------------------------------



6.16    Time of Essence; Consents. Time is of the essence of this Agreement and
the Loan Documents. Any provisions for consents or approvals in this Agreement
shall mean that such consents or approvals shall not be effective unless in
writing and executed by Lender.
6.17    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which will
constitute the same agreement. Any signature page of this Agreement may be
detached from any counterpart of this Agreement without impairing the legal
effect of any signatures thereon and may be attached to another counterpart of
this Agreement identical in form hereto but having attached to it one or more
additional signature pages. This Agreement shall not be binding on either party
until executed and delivered by all parties.
6.18    Full and Prompt Performance. Notwithstanding any implication or
agreement herein relating to the modification of the Loan Documents (including,
without limitation, any prior course of conduct by any party hereto), Borrower
and Maryland Loan Guarantor agree that Lender shall and will hereafter require
full and prompt performance of any and all terms, conditions or requirements of
this Agreement and all Loan Documents, as amended. Borrower and Maryland Loan
Guarantor acknowledge and agree that any performance or nonperformance of the
terms of the Note, the Loan Agreement, the Security Instrument, or the other
Loan Documents prior to the Effective Date shall not effect or diminish in any
way the requirement of strict compliance of the Note, Security Instrument and
the other Loan Documents after the Effective Date.
6.19    Waiver of Trial by Jury. EACH OF BORROWER, MARYLAND LOAN GUARANTOR AND
LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, THE NOTE, THE SECURITY
INSTRUMENT, OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF ANY OF BORROWER
PARTIES OR LENDER RELATING TO THE LOAN AND THE LENDING RELATIONSHIP WHICH IS THE
SUBJECT OF THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER
ENTERING INTO THIS AGREEMENT AND THE OTHER MODIFICATION DOCUMENTS. EACH OF
BORROWER, MARYLAND LOAN GUARANTOR AND LENDER IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER, MARYLAND LOAN GUARANTOR AND LENDER.









--------------------------------------------------------------------------------



The Parties have executed and delivered this Agreement, as of the day and year
first above written.
LENDER:
U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED HOLDERS OF
WACHOVIA BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-C27


By:
LNR Partners, LLC, a Florida limited liability company, as Attorney-in-Fact





By: /s/ Arnold Shulkin
Name: Arnold Shulkin
Title: Vice President







--------------------------------------------------------------------------------





And


WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF BANC OF AMERICA
COMMERCIAL MORTGAGE INC., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2006-4


By:
LNR Partners, LLC, a Florida limited liability company, as Special Servicer





By: /s/ Arnold Shulkin
Name: Arnold Shulkin
Title: Vice President







--------------------------------------------------------------------------------





BORROWER:


ABP AL (MIDFIELD) LLC
ABP AR (LITTLE ROCK) LLC
ABP CA (CITY OF INDUSTRY) LLC
ABP CA (NATIONAL CITY) LLC
DELETED
DELETED
DELETED
DELETED
ABP CO II (DENVER) LLC
ABP FL (MIAMI) LLC
ABP FL (LAKE CITY) LLC
ABP FL (TAMPA) LLC
ABP FL (PENSACOLA) LLC
ABP GA (LAWRENCEVILLE) LLC
ABP FL (YULEE) LLC
ABP IL (UNIVERSITY PARK) LLC
ABP IA (DE MOINES) LLC
ABP KY (INDEPENDENCE) LLC
ABP IN (ELKHART) LLC
ABP MA (BELLINGHAM) LLC
ABP LA (SHREVEPORT) LLC
ABP ME (PORTLAND) LLC
ABP MD (BALTIMORE) SUBSIDIARY LLC
ABP MI (GRAND RAPIDS) LLC
ABP MI (DETROIT) LLC
ABP MN (MAPLE GROVE) LLC
DELETED
ABP MO (KANSAS CITY) LLC
ABP MO (BRIDGETON) LLC
ABP MS (PEARL) LLC
ABP MO (SPRINGFIELD) LLC
ABP NC (CHARLOTTE) LLC
ABP NC (BUTNER) LLC
ABP NJ (DENVILE) LLC
ABP LA (NEW ORLEANS) LLC
ABP NY (YAPHANK) LLC
DELETED
ABP OK (TULSA) LLC
ABP OH (TALMADGE) LLC
ABP PA (ALLENTOWN) LLC
DELETED
ABP SC (CHARLESTON) LLC
ABP PA (STANTON) LLC
ABP TN (ERWIN) LLC
DELETED
ABP TN (MADISON) LLC
ABP TN (MEMPHIS) LLC
ABP TX (FORT WORTH) LLC
ABP TX (EL PASO) LLC
ABP TX (HOUSTON) LLC
ABP TX (HARLINGEN) LLC
ABP TX (SAN ANTONIO) LLC
ABP TX (LUBBOCK) LLC
ABP VA (VIRGINIA BEACH) LLC
ABP VA (RICHMOND) LLC
DELETED
ABP VT (SHELBURNE) LLC
ABP WI (WAUSAU) LLC



Each entity listed above, each a Delaware limited liability company




By: /s/ Shyam K. Reddy
Name:    Shyam K. Reddy
Title:    Senior Vice-President and General Counsel









--------------------------------------------------------------------------------



MARYLAND LOAN GUARANTOR:


ABP MD (BALTIMORE) LLC, a Delaware limited liability company




By: /s/ Shyam K. Reddy
Name:     Shyam K. Reddy            
Title:    Senior Vice-President and General Counsel





